Citation Nr: 1700989	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-18 449	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for undiagnosed illness, claimed as chronic fatigue syndrome (CFS), a respiratory condition, and bilateral leg impairment.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
      
      
ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2006 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

In November 2014 the Board denied the petition to reopen a claim of entitlement to service connection for diabetes mellitus.  However, the Board conversely reopened the claims for a skin condition, sleep disorder, and undiagnosed illness, claimed as CFS, a respiratory condition, and bilateral leg impairment since there was the required new and material evidence since the last final and binding decision denying these claims.  38 C.F.R. § 3.156 (2015).  But rather than immediately readjudicating these claims on their underlying merits, the Board instead remanded them to the Agency of Original Jurisdiction (AOJ) for further development and consideration - including, as will be discussed, for VA compensation examinations for medical opinions that were needed to assist in deciding the claims.  The Board additionally remanded an "inextricably intertwined" claim of entitlement to a total disability rating based on individual unemployability (TDIU).

The Board's November 2014 decision, however, not only reopened but also granted the Veteran's still additional claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In a subsequent April 2015 RO decision, implementing the Board's grant, a 100 percent disability rating was assigned for the PTSD retroactively effective from November 23, 2005.  And as that was the maximum possible rating for this mental disorder, that claim is no longer at issue before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The assignment of a total schedular rating (such as, here, for the PTSD) does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  VA must consider a pending TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating.  Here, though, while the Veteran as mentioned has had a 100 percent schedular rating for his PTSD effectively since November 23, 2005, there is no indication his TDIU claim is predicated on any service-connected disability other than his service-connected PTSD.  In fact, to the contrary, he does not assert that his other service-connected disability, tinnitus, renders him unable to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison when considering his prior level of education, training and work experience, but not his age or disabilities that are not service connected.  Rather, when asked about his TDIU claim during his April 2014 Travel Board hearing, he explained that he believed that he could not work because he had mood swings, a symptom that has been related to his PTSD.  Therefore, the grant of the 100 percent schedular rating for his PTSD - effective November 23, 2005 - renders his TDIU claim moot.

Consequently, the only claims that remain are for the skin condition, sleep disorder and undiagnosed illness.


FINDINGS OF FACT

1.  The Veteran failed to report for a scheduled VA skin examination in August 2015 and offered no good cause for his absence.

2.  The Veteran failed to report for a scheduled VA sleep examination in August  2015 and offered no good cause for his absence.

3.  The Veteran failed to report for a scheduled VA undiagnosed illness examination in August 2015 and offered no good cause for his absence.


CONCLUSIONS OF LAW

1.  The reopened claim for service connection for a skin disability is denied as a matter of law.  38 C.F.R. § 3.655 (2016).

2.  The reopened claim for service connection for a sleep disorder is denied as a matter of law.  38 C.F.R. § 3.655 (2016).

3.  The reopened claim for service connection for undiagnosed illness, claimed as CFS, a respiratory condition, and bilateral leg impairment is denied as a matter of law.  38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit that was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 3.655 (2016) (italics added for emphasis).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158.

The United States Court of Appeals for Veterans Claims (Veterans Court/CAVC) held that the burden was upon VA to demonstrate that notice was sent to the Veteran's last address of record and that the Veteran lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Of note, however, albeit in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep VA apprised of his whereabouts, and that if he did not do so there was no burden on VA to turn up heaven and earth to find him before finding abandonment of a previously-adjudicated benefit.  Id.  The Court stated "it is only where a file discloses other possible and plausible addresses that an attempt should be made to locate him at the alternate known address before finding abandonment of a previously adjudicated benefit."  Id.  The Court also has held that the "duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

As already alluded to, in November 2014 the Board reopened the previously-denied claims on appeal and remanded them so that VA compensation examinations could be scheduled because medical opinions were needed to assist in deciding these claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

These needed examinations were requested on April 22, 2015.  The Veteran was sent a letter on April 24, 2015 notifying him that examinations had been scheduled and that he would be notified of the date, time and location of them.  He was asked to contact the medical facility on the appointment notice as soon as possible if he could not keep his appointment.  He also was notified that, when a claimant, without good cause, fails to report to an examination, the claim may be denied.

A report of general information dated June 26, 2015 noted that the Veteran had called to reschedule his June 16, 2015 VA examination appointment.  He stated that he had showed up for his examination but was told that it had been cancelled.  A June 29, 2015 compensation and pension exam inquiry confirms that new VA examinations had been requested.  Thereafter, in a July 1, 2015 letter, the Veteran was informed that his examinations had been rescheduled.  This letter again informed him that he would be notified of the date, time and location of them.  He also again was asked to contact the medical facility on the appointment notice as soon as possible if he could not keep his appointment.  As well, he again was notified that, when a claimant, without good cause, fails to report to an examination, the claim may be denied.

An August 2015 compensation and pension exam inquiry indicates the Veteran failed to report to his re-scheduled August 26, 2015 examinations.


There is no indication in the record that the notice of the examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of administrative regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of administrative regularity to RO actions). 

The actual notice letter regarding the re-scheduled VA examination is not of record.  Prior to rather recently, that being in May 2013, the Veterans Court (CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran, as an example, of a scheduled VA examination. This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also had held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II). However, while that appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013). In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance. The lower Court (CAVC) had allowed VA to submit an affidavit of a manager from the VA Medical Center (VAMC) involved establishing the regular practice of mailing such notices. But the Federal Circuit Court held the CAVC could not consider such evidence because judicial notice does not extend to affidavits from "a party's employees regarding otherwise unknown internal procedures." (slip op. at 7).

The Federal Circuit Court went on in Kyhn to further hold that the CAVC had done impermissible fact-finding in the first instance. The Federal Circuit Court essentially drew a distinction between "instances where the presumption of regularity was premised upon independent legal authority" and instance where it was based upon "evidentiary findings." (slip op. at 10).


Rebutting the presumption of administrative regularity usually requires more than a mere allegation of defective process or procedure, nonreceipt of a communication, or other failing, etc. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999). Moreover, as already explained, this presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). But this presumption is nonetheless as also mentioned rebuttable, notably as an example when there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable) and if there is another address on file at which the appellant perhaps could be located.

But, here, the report from the VA medical facility notes that the re-scheduled examination was canceled because the Veteran had failed to respond.  The October 2015 Supplemental Statement of the Case (SSOC) indicated the Veteran was scheduled for, but failed to report to, the scheduled examinations and that evidence expected from these examinations might have been material to the outcome of the claims.  There is no record in the claims folder of a response from the Veteran, much less with any explanation.  There is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Thus, the Board finds that additional efforts to re-schedule his examinations would be futile.  

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2015).  

Of note, the Veteran is shown to have indicated that he changed his address in November 2016, however, as that was over a year after he was notified of his August 2015 VA examination, there is no evidence indicating he was not sent notice of his examination at the correct address.  The Board is cognizant of the fact that, in some circumstances, such as those discussed in Hyson, the burden is on VA to demonstrate that notice is sent to the Veteran.  Hyson v. Brown, 5 Vet. App. 262 (1993).  This case is distinguished from Hyson in several ways, however.  In Hyson the Veteran's notice to report for an examination was sent to the Veteran three years after he was originally awarded service connection and after the Veteran had changed addresses twice.  Further, the RO's notice of termination of benefits was returned to VA as undeliverable as the Veteran had moved and had left no forwarding address.  The Court found that the returned mail should have triggered reexamination of the file to determine whether a different address was available.

In contrast, here, the Veteran's notice of examination was sent to the same address noted in the June 26, 2015 report of general information.  A notice of the pending examinations was then sent to the Veteran days later on July 1, 2015 to that same address.  It stands to reason that, had he moved immediately after his June 26, 2015 phone call, he would have mentioned as much.  Moreover, he is shown to have alerted the RO as to a change of address in November 2016, and there is nothing in the record indicating that his address changed before the July 2015 notification was sent or when the October 2015 SSOC, noting that he had missed his examinations, was issued.  There is no evidence that the notice of the re-scheduled examinations was sent to the wrong address.

Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason or explanation for his failure to report, the Board is satisfied that he failed to report to the scheduled VA examinations without good cause.  VA regulations provide expressly that, when, as here, a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit that was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 3.655 (2016).  Therefore, these reopened claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Finally, the Board finds that, notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A (2) (West 2014); see also 38 C.F.R. §§ 3.159, 3.326 (2015).  For the reasons and bases discussed, the Board finds that there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the Veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Because the Veteran's failure to respond and report for the re-scheduled VA examinations is without good cause, his reopened claims for service connection for a skin condition, sleep disorder and an undiagnosed illness must be summarily denied.  38 C.F.R. § 3.655.



ORDER

Entitlement to service connection for a skin condition is denied.  

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for undiagnosed illness, claimed as CFS, a respiratory condition, and bilateral leg impairment is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


